                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


UNITED STATES OF AMERICA,                       :       Case No. 3:14-cv-381

               Plaintiff,                       :       Judge Thomas M. Rose

                   v.                           :

REAL PROPERTY KNOWN AS                          :
35 COMMERCIAL WAY
SPRINGBORO, OHIO 45066, et al.,                 :

               Defendants.                      :

                                   ORDER LIFTING STAY

       This matter is before the Court upon the United States’ Motion to Lift Stay,

IT IS HEREBY ORDERED THAT:

The United States’ Motion to Lift Stay is granted.

                                             s/Thomas M. Rose

Date: 5/24/19
                                             THOMAS M. ROSE
                                             UNITED STATES DISTRICT JUDGE
